DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 18, 2021 is acknowledged. Claims 1-6, 9-16, 19 and 20 remain pending. Applicant amended claims 1, 11 and 20 by incorporating the allowable subject matter of previously pending claims 8 and 18.
	All objections and rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darwin King on November 30, 2021.
The application has been amended as follows: 

Amend line 9 of claim 11 as follows: “introduce, using a pump, an aqueous sample into the measurement device”

Amend line 24 of claim 11 as follows: “correct the trend [value of ]dissolved oxygen levels based upon the reference [of]”

Amend line 3 of claim 19 as follows: “dissolved oxygen levels data and wherein the correcting the trend dissolved oxygen levels is”

Amend line 7 of claim 20 as follows: “introduce, using a pump, an aqueous sample into a measurement device”
Reasons for Allowance
Claims 1-6, 9-16, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Mader et al. (US 2004/0114137 A1) disclose a method of using a measurement device to measure dissolved oxygen in an aqueous sample (see [0001]), the method comprising: 
introducing an aqueous sample into the measurement device (see claim 1) comprising at least two dissolved oxygen sensors 1 and 2 (see Fig. 1), wherein one of the at least two oxygen sensors comprises a trend sensor, and another of the at least two oxygen sensors comprises a reference sensor (see [0016]), wherein the trend sensor and the reference sensor each comprise a distinct luminescent (fluorescent, see abstract) material area (see Figure 1 illustrating separate light sources 3 and 4 and separate light paths leading to the materials area), and a source of illumination emitting light for exciting the luminescent material area (see [0012]);   
measuring trend dissolved oxygen levels of the aqueous sample using the trend sensor at a trend frequency (see abstract and [0019]); 
measuring reference dissolved oxygen levels using the reference sensor at a reference frequency (see abstract and [0019]), the reference frequency being less than the trend frequency (see [0019]), thus reducing photobleaching of the reference sensor; and 
correcting the trend dissolved oxygen levels based on the reference dissolved oxygen levels (see [0045] and claim 18).  
Because the method is conducted by an automated measurement device, Mader et al. also disclose the measurement device as well as software for conducting the method. 
However, Mader et al. do not disclose or suggest altering the reference frequency in response to a difference in the measurements by the trend sensor and the reference sensor, as recited in independent claims 1, 11 and 20. Moreover, there is no motivation to modify the teachings of Mader et al. to arrive at the claimed inventions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796